Citation Nr: 1745043	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypercalcemia. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for a skin disability. 

4.  Entitlement to service connection a left shoulder disability. 

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for hyperparathyroidism. 

7.  Entitlement to service connection for a back disability. 

8.  Entitlement to service connection for a sleep disorder.  

9.  Entitlement to service connection for an acquired to psychiatric disorder, claimed as depressive disorder. 

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder. 

11.  Entitlement to service connection a bilateral eye disability, however diagnosed, to include astigmatism, hypermetrophia, presbyopia, and cataract nuclear sclerosis. 

12.  Entitlement to service connection for painful joints. 

13.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In December 2016, the Veteran's representative requested a 90 day extension of time to submit additional evidence.  The Board granted this request in March 2017 and the requested 90 day extension has now elapsed.  Furthermore, the Veteran's representative has submitted argument and evidence in support the appeal, received by VA in March 2017 and May 2017, and as the Veteran's representative waived review of this additional evidence by the Agency of Original Jurisdiction (AOJ) in each instance, the Board may proceed with appellate review.  See 38 C.F.R. § 1304 (c) (2016).

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim for depression has been considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  Similarly, the Veteran's claim for astigmatism, hypermetrophia, presbyopia, and cataract nuclear sclerosis have been recharacterized broadly as a single bilateral eye disability, however diagnosed, to include astigmatism, hypermetrophia, presbyopia, and cataract nuclear sclerosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issues of entitlement to service connection for an acquired to psychiatric disorder, erectile dysfunction, a bilateral eye disability, painful joints and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypercalcemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's hepatitis C manifested in service or that it otherwise relates to service.

3.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a skin disability, currently diagnosed as dermatophytosis of the foot, which manifested in service or that it otherwise relates to service.

4.  The most probative evidence of record does not establish that it is at least as likely as not that Veteran has a left shoulder disability, currently diagnosed as left shoulder anterior dislocation and rotator cuff tear, which manifested in service, or that it otherwise relates to service.

5.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's allergic rhinitis manifested in service or that it otherwise relates to service.

6.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's hyperparathyroidism manifested in service or that it otherwise relates to service

7.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a current back disability, which manifested in service, or within one year of separation from service, or that it otherwise relates to service.

8.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has a current sleep disorder that manifested in service or that it otherwise relates to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypercalcemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for a skin disability, currently diagnosed as dermatophytosis of the foot, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for entitlement to service connection for a left shoulder disability, currently diagnosed as left shoulder anterior dislocation and rotator cuff tear, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for entitlement to service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for entitlement to service connection for hyperparathyroidism have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Additionally, although, in pertinent part, the remand below directs the Veteran's service personnel records and updated VA treatment records be obtained, there is no indication the Veteran has sought recent VA treatment for hypercalcemia, hepatitis C, a skin disability, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder or that updated VA treatment records or service personnel records would potentially be relevant to these issues, or that such would impact the outcome of these particular issues.

A.  Hypercalcemia

Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110 (West 2015).  In the absence of a current disability, the analysis ends, and the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hypercalcemia is generally defined as an excess of calcium or calcium compounds in the blood.  While the medical evidence of record demonstrates that the Veteran has a current diagnosis of hypercalcemia, as listed as a problem in a May 2012 VA treatment record, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101 (16), 105(a) (West 2015); 38 C.F.R. § 3.303 (c) (2016).  In sum, hypercalcemia is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for hypercalcemia is not warranted, nor is there any possibility that any medical records or other evidence would change this determination.  As such, the preponderance of the evidence is against the claim for service connection for hypercalcemia, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hepatitis C, a Skin Disability, a Left Shoulder Disability, Allergic Rhinitis, and Hyperparathyroidism, a Back Disability and a Sleep Disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has diagnoses of hepatitis C, allergic rhinitis, dermatophytosis of the foot, hyperparathyroidism, a left shoulder disability and indications of a current disability as to a back disability and a sleep disorder.  Specifically, a May 2012 VA treatment record provided a computerized list of problems which included hepatitis C, dermatophytosis of the foot, and hyperparathyroidism.  

Furthermore, with respect to a left shoulder disability, a February 2011 VA treatment record, dated proximate to the Veteran's claim for a left shoulder disability, received by VA in May 2012, noted complaints of left shoulder pain in August 2010 and the Veteran was unable to move his arm secondary to an accident when he was pulled by a horse.  The February 2011 VA treatment record further noted a diagnosis of left shoulder anterior dislocation.  Additionally, a May 2012 VA treatment record also listed as problems pain in the joint involving shoulder region and rotator cuff tear.  Although it is not clear if the rotator cuff tear was specific to the Veteran's left shoulder, the Board will resolve reasonable doubt in the Veteran's favor and find currently diagnosed disabilities of left shoulder anterior dislocation and rotator cuff tear.  

In a December 2012 VA treatment record, the Veteran complained of episodes of low back pain mainly when in a seated position, denied recent trauma or falls, and had no other complaints.  The December 2012 VA treatment record further indicated that lumbosacral x-rays were requested and that medication would be started.  Thus, although pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, resolving reasonable doubt in the Veteran's favor, as the ordered x-rays are not of record and as medication was prescribed for a low back disability, the Board will allow for the possible the Veteran has a current back disability and address the claim further.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Similarly, with respect to a sleep disorder, the evidence of record does not reflect the Veteran has been diagnosed with a sleep disorder separate and apart from an acquired psychiatric disorder.  Specifically, a November 2009 VA treatment record noted, in pertinent part, that the Veteran had sleep disturbances, and recurrent thoughts and episodes, related to the Vietnam War.  An October 2010 VA treatment reflected the Veteran reported frequent sleeping disturbances, nightmares, and recurrent thoughts and episodes, of the Vietnam War, and he further reported that he could not forget the dead soldiers and civilians and awakened with palpitations and screaming.  Similar findings were reported in a May 2012 VA treatment record.  Most recently, a March 2017 VA treatment record documented, in part, the Veteran had frequent sleeping disturbances and nightmares of many life and death experience from the Vietnam War.  Thus, although the record does not reflect the Veteran has been diagnosed with a sleep disorder separate and apart from an acquired psychiatric disorder, resolving reasonable doubt in the Veteran's favor, as the record reflects sleep related complaints, the Board will allow for the possibility that the Veteran has a current sleep disorder and will address the claim further.  

As the Veteran is acknowledged to have disabilities of hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, and assuming arguendo that he has a current back disability and a sleep disorder, the issue before the Board becomes whether such disabilities are as a result of his active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has not identified a specific incident or event during service as a link as to his claims for hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder.  In this regard, a review of the Veteran's service treatment records reveal no diagnoses of a hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder or symptoms thereof.  Additionally, specific to a skin disability, while an October 1967 service treatment record reflected a complaint of a wart on the left hand, such was not further identified in subsequent service treatment records as chronic problem.  Additionally, in an October 1967 service record, entitled, Food Handler's Medical Certificate, the Veteran checked no to the existence of night sweats and skin infections, which is relevant evidence against a finding of an in-service sleep disorder or a skin disability, respectively.  

Furthermore, a March 1969 in-service examination, conducted in conjunction with separation from service, found in pertinent part, the Veteran's endocrine system, as relevant to hepatitis C and hyperparathyroidism, his skin and lymphatics, as relevant to his dermatophytosis, his upper extremities, as relevant to his left shoulder disability, his sinuses, as relevant to his allergic rhinitis, and his spine, as relevant a back disability, were clinically normal upon examination, which also weighs against a finding of an in-service injury or event for these claims.  Additionally, while the March 1969 in-service examination did not contain a specific category related to a sleeping disorder, such did note the Veteran's lungs and chest were clinically normal, which also weighs against a finding of an in-service injury or event for a sleep disorder.  Furthermore, the March 1969 in-service examination, conducted in conjunction with separation from service, did not note any defects or diagnoses including for hepatitis C, dermatophytosis, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder.  

Moreover, in a March 1969, Report of Medical History, conducted in conjunction with the separation from service, the Veteran checked no to the existence of stomach liver or intestinal trouble, as relevant to hepatitis C, he checked no to the existence of skin diseases, as relevant dermatophytosis of the foot, he checked no to the existence of painful or trick shoulder or elbow, as relevant to a left shoulder disability, he checked no to the existence of ear nose or throat trouble, chronic of frequent colds, sinusitis, hay fever, as relevant to allergic rhinitis, he checked no to the existence of recent gain or loss of weight, as relevant to hyperparathyroidism, he checked no to the existence of back trouble of any kind, as relevant to a back disability, and he checked no to the existence of frequent trouble sleeping as relevant to the claim for a sleep disorder.  

In reviewing the Veteran's claim for service connection for hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability and a sleep disorder, the Board has reviewed the statements of the Veteran.  The Veteran is certainly competent to describe the extent of his current symptomatology for hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability and a sleep disorder; however, the Veteran has not identified a basis for service connection for these disabilities for the Board to consider.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Board recognizes that by virtute of the Veteran filing a claim for these disabilities, he believes such are connected to his active service.  The Board notes, however, that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether hepatitis C, dermatophytosis, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability and a sleep disorder, can be attributed a specific in-service injury or event during active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Lay persons may be competent to provide opinions as to some medical issues.  However, as the specific questions in this case pertain to the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his hepatitis C, dermatophytosis, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability and a sleep disorder, such falls outside the realm of common knowledge of a lay person.  The Veteran has not been shown to have the requisite knowledge and/or expertise to be deemed competent to provide a probative medical opinion linking these disabilities to his military service.  Jandreau, 492 F.3d 1372.  

Thus, for the reasons discussed above, the element of in-service disease or injury is not met for the claims for service connection for hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder.  As the second element for claims for service connection for hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability and a sleep disorder is not met, the third requirement for service connection, competent evidence of a nexus between these disabilities, and an in-service disease or injury, need not be discussed.

Additionally, while VA has not provided a medical examination to the Veteran for his claims of hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder, the standard for VA to provide an examination for these claims was not satisfied.  In this instance, as discussed above, there is no evidence that the Veteran's hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder are related to service, nor has the Veteran articulated a specific incident or injury during service or link to service for any of these disabilities.  Thus, a VA examination or a medical opinion for these claims is not warranted.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). 

Turning to other theories of entitlement, the Board observes that the Veteran's service information, specifically a September 1968 service treatment record indicated that by virtue of having been in Vietnam, the Veteran was exposed to malaria.  Furthermore, the Veteran's DD-214 reflects he was awarded the Vietnam Campaign Medal with 60 device and reflects one year of foreign and/or sea service in Vietnam.  As the record indicates the Veteran was present within in the Republic of Vietnam during the Vietnam Era, he will be presumed to have been exposed to tactical herbicide agents.  38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e) (2016).  The Veteran's hepatitis C, dermatophytosis, a left shoulder anterior dislocation and rotator cuff tear, allergic rhinitis, hyperparathyroidism, a back disability and a sleep disorder have not been deemed associated with tactical herbicide exposure, under current VA law.  38 C.F.R. § 3.309 (e).  Further, there is no competent evidence that links such disabilities to the presumed tactical herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Board finds service connection for hepatitis C, dermatophytosis of the foot, left shoulder anterior dislocation and rotator cuff tear, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder as due tactical herbicide exposure is not warranted for these disabilities.

Additionally, as hepatitis C, dermatophytosis, left shoulder anterior dislocation and rotator cuff tear, allergic rhinitis, hyperparathyroidism, and a sleep disorder are not listed as chronic diseases, service connection as a chronic disease or on the basis of continuity of symptomatology are not warranted for these disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, while a current disability with regard to the Veteran's back has not been definitively diagnosed and as the ordered x-rays were not associated with the record, the Board recognizes that the possibility exists that such a back disability may include arthritis, which is listed as a chronic disease, and is subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  However, February 2002, June 2007, and January 2012 VA treatment records did not endorse musculoskeletal findings of arthritis even though the January 2012 VA treatment record noted complaints of back pain and indicated findings of joint pain or swelling.  Moreover, the Veteran has not asserted his back problems onset during service and continued since service or manifested to a compensable degree within one year of separation from service, nor is such supported by the evidence of record as findings of arthritis were not endorsed by the the February 2002 and June 2007 VA treatment records dated many years after separation from service.  Thus, the Board finds service connection for a back disability as a chronic disease or on the basis of continuity of symptomatology is not warranted for a back disability, even if arthritis was diagnosed.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hepatitis C, dermatophytosis, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder.  In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for hepatitis C, dermatophytosis of the foot, a left shoulder disability, allergic rhinitis, hyperparathyroidism, a back disability or a sleep disorder, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for hypercalcemia is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a skin disability, currently diagnosed as dermatophytosis of the foot, is denied.

Entitlement to service connection for a left shoulder disability, currently diagnosed as left shoulder anterior dislocation and rotator cuff tear, is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for hyperparathyroidism is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

While the Board regrets the delay, additional development is needed with respect to the Veteran's remaining claims.

Initially, the Board observes that the record does not reflect any service personnel records have been obtained.  In this regard, the Veteran's representative, in a May 2017 statement, argued that in light of the Veteran's service in Vietnam, further efforts should be undertaken to verify whether or not the Veteran had any combat exposure, which could serve as a possible link for his claim for an acquired psychiatric disorder.  The Board agrees that such development is warranted.  Thus, on remand, the Veteran's complete service personnel records should be obtained and associated with the claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

The Veteran has yet to be afforded VA examinations for his claims for an acquired psychiatric disorder, a bilateral eye disability, painful joints, and hypertension.  With respect to service connection for an acquired to psychiatric disorder, VA treatment records, including a VA treatment record dated in March 2017, reflect diagnoses of PTSD and major depressive disorder, and in December 2016 argument, the Veteran's representative raised the possibility of a link between any residual head injuries from the Veteran's February 1969 in-service motor vehicle accident and his psychiatric symptoms.  Furthermore, in May 2017, Veteran's representative submitted an article which found peritraumatic dissociation following motor vehicle accidents was a risk factor for acute and chronic PTSD.  

Similarly, the record reflects the Veteran has been diagnosed with current eye disabilities and that a February 1969 service treatment record documented a motor vehicle accident resulting in a fracture of the right zygoma without major artery or nerve involvement.  The record also reflects that the Veteran checked yes to the existence of eye trouble in his March 1969 Report of Medical History, conducted in conjunction with separation from service.  Additionally, with respect to the Veteran's claim for joint pain, a March 2017 VA treatment record reflected a complaint of ankle pain and a January 1968 service treatment record documented a left ankle sprain.  

With respect to the Veteran's claim for hypertension, the record reflects a current diagnosis of hypertension, and as discussed above, the Veteran is presumed to have been exposed to tactical herbicide agents during active service.  In this regard, the National Academy of Science's Institute of Medicine's Veterans and Agent Orange: Update 2014 concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; Veterans & Agent Orange: Update 2014 (2016) at 907; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).

Thus, as there is at least an indication of current disabilities of an acquired psychiatric disorder, a bilateral eye disability, painful joints, and hypertension and of a link between each disability and the Veteran's active service, the Board finds that VA examinations are warranted for these claims.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon, 20 Vet. App. at 81.  

With respect to the Veteran's claim for erectile dysfunction, a March 2017 VA treatment record noted, in part, that the antidepressants may have sexual side effects.  Thus, the Board has recharacterized the Veteran's claim for service connection for erectile dysfunction as to include as secondary to an acquired psychiatric disorder.  As such, a medical opinion is warranted on this basis.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Finally, in light of the remand for other matters, updated VA treatment records should be obtained.  The record within Virtual VA reflects the Veteran most recently received VA treatment from the Mayaguez Outpatient Clinic, part of the VA Caribbean Healthcare System, in December 2012.  Thus, on remand, updated VA treatment records from the VA Caribbean Healthcare System, since December 2012 (excluding the March 2017 VA treatment record already of record), should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record the Veteran's service personnel records.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's updated VA treatment records from the VA Caribbean Healthcare System, since December 2012 (excluding the March 2017 VA treatment record already of record), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions: 

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder (other than PTSD) demonstrated proximate to or during the pendency of the claim (to include, but not limited to, major depressive disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

The VA examiner should consider the Veteran's representative's argument of a link between the Veteran's psychiatric symptoms and any residual head injuries from an February 1969 in-service motor vehicle accident as well as the article received by VA in May 2017, which found peritraumatic dissociation following motor vehicle accidents was a risk factor for acute and chronic PTSD. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of chronic eye disabilities, diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder, to include hypermetrophia, and cataract nuclear sclerosis, but excluding astigmatism and presbyopia, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

b.  If the Veteran is found to have an eye disorder which is a congenital or developmental defect, to include astigmatism and/or presbyopia, the report must so state, and also indicate whether or not this congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.

In providing the above opinion regarding whether any chronic eye disability is related to active service, the examiner should consider the February 1969 service treatment record, which documented a motor vehicle accident resulting in a fracture of the right zygoma without major artery or nerve involvement and the March 1969 Report of Medical History, conducted in conjunction with separation from service, in which the Veteran checked yes to the existence of eye trouble. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

5.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of chronic disability manifested by painful joints, to include the left ankle, diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any chronic disability manifested by painful joints, to include the left ankle, demonstrated proximate to or during the pendency of the claim had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include a January 1968 service treatment record which documented a left ankle sprain.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

6.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology the Veteran's hypertension, diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include as due tactical herbicide exposure.

In providing the above opinion regarding hypertension, the VA examiner should consider any medical literature the examiner deems relevant, including but not limited to, the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange:  Update 2014" which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  

7.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology the Veteran's erectile dysfunction.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include as due tactical herbicide exposure.

Whether it is at least as likely as not (50 percent probability or more) that erectile dysfunction is proximately due to, or chronically aggravated by, psychiatric disability, to include medication treatment therefor.   In providing this opinion, the VA examiner should consider a March 2017 VA treatment record which noted, in part, that the Veteran's antidepressants may have sexual side effects. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for all opinions expressed.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2018).

9.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


